Locher, J.,
dissenting. Although I agree with the general propositions of statutory analysis utilized by the majority, I have come to a different conclusion and am compelled thereby to respectfully dissent.
R.C. 2913.61(D) offers three views of property valuation which should be read in pari materia pursuant to R.C. 1.42.1 would agree with the majority that R.C. 2913.61(D)(1) is inapplicable to the case herein. I believe, however, that R.C. 2913.61(D)(2) covers the instant circumstances.
The key to construing R.C. 2913.61(D)(2) is in a review of division (D) as a whole. If the item in question is a personal effect, and retains substantial utility for its purpose, the value accorded that property should be replacement value. If the property has not retained any substantial utility, then I feel R.C. 2913.61(D)(3) would allow the appropriate formulation.
The issue of what constitutes personal effects is resolved experientially by the majority. In other words, my colleagues feel that the relationship of an automobile’s parts and, in effect, the working automobile to the victim is not so important as to warrant treatment as a “personal” effect. I disagree. An automobile and its parts, whether used for business or pleasure, is an integral part of living in today’s society. The auto itself is only the sum of its parts. I believe the language utilized in R.C. 2913.61(D)(2) is sufficiently broad to include any automobile and, by extension, its attached parts. Clearly, if the automobile were shown to have been used solely in a business the R.C. 2913.61(D)(2) definition would have controlled. Although I respect the importance of reading criminal statutes narrowly, and against the state, I see no need to give criminals a windfall based upon a metaphysical inquiry into what role a car plays in activities for business or for pleasure. Why should we interpret this statute to reward criminals who steal automobiles and the parts which enable the car to run with lighter penalties and yet impose harsher penalties on criminals who steal from businesses? Yet, this outcome seems mandated by the majority view.
I would interpret the statute by placing the emphasis on the condition of the property rather than the property type, since the language of the statute is broad, unless that property type is specified with particularity, as in the case of heirlooms or antiques under R.C. 2913.61(D)(1). If a thief steals property that has no intrinsic worth to its owner, then valuation through the use of the property’s fair market value, pursuant to R.C. 2913.61(D)(3), is reasonable. On the other hand, if property, like a car battery, works and is an integral part of allowing the automobile to function, I see no reason not to place the owner in the same position as he or she was in prior to theft from the standpoint of the valuation of that stolen property.
I can understand why the court of appeals felt that the decision in State v. Wiggins (1980), 68 Ohio App. 2d 146 [22 O.O.3d 382], was overly broad in its statutory interpretation of personal effects. To the extent they were acting by the strict letter of the statute they may be correct. My concern, however, is with regard to the continued viability of the statute as a whole. The decision today poses more questions than it answers and creates un*214necessary complications by placing the ordinary citizens of this state at the mercy of criminals while imposing harsher penalties for those who steal from businesses. For the reasons articulated above, I would reverse the court of appeals. Moreover, I would invite the legislature of this state to provide clear rules for the protection of its citizens.